Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into between Group 1
Automotive, Inc. (“Employer”), and Earl J. Hesterberg (“Employee”), effective as
of May 19, 2015 (the “Effective Date”).

RECITALS

WHEREAS, Employer and Employee previously entered into an employment agreement
dated September 8, 2010, as amended February 27, 2012 (the “Prior Employment
Agreement”) and they desire to continue the employment relationship without
interruption under the following terms and supersede the Prior Employment
Agreement in its entirety.

WHEREAS, Employee has made the following representations to Employer, and
Employer is relying upon such representations: (i) the Employee is currently
employed by Employer pursuant to the Prior Employment Agreement and Non-Compete
Agreement; (ii) Employee is not subject to any non-compete or other provision in
any other agreement to which he is a party that would restrict his ability to
perform his obligations under this Agreement; and (iii) Employee is not bound by
the terms of any other agreement that would prevent him from performing his
obligations under this Agreement.

WHEREAS, simultaneously with the execution of this Agreement, Employer and
Employee will execute a further Non-Compete Agreement (“Non-Compete Agreement”)
which shall continue Employee’s non-competition obligations to Employer and
nothing herein shall affect the enforceability of either the prior non-compete
agreement or the Non-Compete Agreement.

AGREEMENT

For and in consideration of the mutual promises, covenants, and obligations
contained herein, Employer and Employee agree as follows:



1.   EMPLOYMENT AND DUTIES

1.1. Agreement to Employ. Employer shall employ Employee, and Employee shall be
employed by Employer, beginning on the Effective Date and continuing throughout
the Term (as defined below) of this Agreement, subject to the terms and
conditions of this Agreement and the Non-Compete Agreement.

1.2. Position and Responsibilities. Employee shall serve as Chief Executive
Officer of Employer. Employee shall perform diligently the duties and services
appertaining to such position as reasonably determined by the Board of Directors
of Employer, as well as such additional duties and services appropriate to such
position which Employee from time to time may be reasonably directed to perform
by the Board of Directors of Employer. Employee shall at all times comply with
and be subject to such reasonable policies and procedures as the Board of
Directors of Employer may establish from time to time, which shall not be
contrary to the terms of this Agreement. Employee shall devote Employee’s full
business time, energy, and best efforts to the business and affairs of Employer.
Employee shall not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of Employer or any of
its subsidiaries or affiliates, or requires any significant portion of
Employee’s business time; provided, however, that Employee may engage in passive
personal investments that do not conflict with the business and affairs of
Employer or any of its subsidiaries or affiliates or interfere with Employee’s
performance of his duties hereunder. Employee shall not be required to perform
any illegal activity or to sign-off on any materially inappropriate financial
statement or acknowledgement in the course of the performance of his duties
hereunder and any request by Employer that Employee violate the provisions of
this sentence shall be deemed to be a material breach of Employer’s obligations
under this Agreement.

1.3. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Employer or any of its subsidiaries or affiliates and to do no
act which would be inconsistent with those duties. In keeping with these duties,
Employee shall make full disclosure to Employer of all business opportunities
pertaining to Employer’s business and shall not appropriate for Employee’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.

1.4. Conflicts of Interest. Any direct or indirect interest of Employee in
connection with, or benefit received by the Employee from, any outside
activities, particularly commercial activities, which might in any way adversely
affect Employer, or any of its affiliates, shall be deemed to be a conflict of
interest. In keeping with Employee’s fiduciary duties to Employer, Employee
shall not knowingly become involved in a conflict of interest with Employer, or
its affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Employee agrees that Employee shall disclose to Employer’s Vice
President, General Counsel and the audit committee of the Employer’s board of
directors (the “Board”) any facts which might involve such a conflict of
interest that has not been approved by the Board. The Employer’s determination
as to whether a conflict of interest exists shall be conclusive absent manifest
error; but this standard shall not apply to, nor shall any determination under
this Section 1.4 affect, any issue that may arise as to the existence of “cause”
under Section 3.2(i). Employer reserves the right to take such action as, in its
judgment, will resolve the conflict, as long as such action is not contrary to
the terms of this Agreement.



2.   COMPENSATION AND BENEFITS

2.1. Base Salary. Employee’s base salary shall be $1,100,000.00 per annum,
retroactive to January 1, 2015, and shall be paid in semi-monthly installments
in accordance with Employer’s standard payroll practice. Employee’s base salary
may be increased from time to time by Employer and, after any such increase,
Employee’s new level of base salary shall be Employee’s base salary for purposes
of this Agreement until the effective date of any subsequent change. At any
time, Employee’s base salary shall not be reduced other than pursuant to a
reduction that is applied to substantially all other executive officers of
Employer and that is no greater than the percentage applied to substantially all
other executive officers.

2.2. Annual Incentive Compensation Program. Employee’s bonus shall be determined
by the compensation committee of the Board (the “Compensation Committee”) in its
sole discretion in accordance with the terms of Employer’s Annual Incentive
Compensation Program. Notwithstanding the foregoing, Employee shall receive, no
later than March 31st of each calendar year, his Annual Incentive Compensation
Program outlining his potential bonus calculations and performance criteria to
achieve such discretionary bonus for such calendar year. Any payments made
pursuant to the Annual Incentive Compensation Program shall be made on or before
March 15th of the year following the year in which the services giving rise to
such bonus award were performed, after the release of earnings for the
performance period in which the services giving rise to such bonus award were
performed.

2.3. Long-Term Incentive Compensation.



  (i)   Initial Grant. The terms of this Agreement shall not affect the existing
terms or conditions of any grants previously issued to Employee.



  (ii)   Additional Grants. Employee shall be eligible to receive additional
grants under Employer’s 2014 Long Term Incentive Plan, or any successor plans,
in such amounts as determined in the sole discretion of the Compensation
Committee, including grants of options, Restricted Stock, or Restricted Stock
Units. The Employer will vest all unvested grants that have not previously
vested on or before the Employee’s date of termination, upon Employee’s
completion of the Term or Subsequent Term of this Agreement or resignation
during Subsequent Term, and satisfaction of all post-employment obligations set
forth in Section 1 of the Non-Compete Agreement. Any such termination after
completion of the Term of this Agreement will be treated as a “planned
retirement” as defined in the 2007 LTIP Award Agreement or a “qualified
retirement” as defined in the 2014 LTIP Restricted Stock Agreement, if
applicable.



  (iii)   Options. If Employee is granted stock options, Employee shall enter
into a separate written stock option agreement pursuant to which Employee shall
be granted the option to acquire common stock of Employer subject to the terms
and conditions of Employer’s 2014 Long Term Incentive Plan, or any successor
plan, and the stock option agreement entered into thereunder. The number of
shares, exercise price per share and other terms of the options shall be as
specified in such other written agreement, unless modified specifically herein.
The Employer will vest all unvested grants that have not previously vested on or
before the Employee’s date of termination, upon Employee’s completion of the
term of this Agreement or whenever he chooses to resign thereafter, and
satisfaction of all post-employment obligations set forth in Section 1 of the
Non-Compete Agreement. Any such termination after completion of the Term of this
Agreement will be treated as a “planned retirement” as defined in the 2007 LTIP
Award Agreement or a “qualified retirement” as defined in the 2014 LTIP
Restricted Stock Agreement, if applicable. If any stock options granted during
employment expire during the period of post-employment obligations, then
Employee shall be entitled to exercise the options for a period of ninety
(90) days following the satisfaction of all post-employment obligations.



  (iv)   Condition of Grants. The rights and liabilities of Employer and
Employee regarding entitlement to, and vesting of any long-term incentive
compensation granted pursuant to this Agreement shall be conditioned and
dependent on the Employee’s consent and agreement to the promises set forth in
the Non-Compete Agreement and Section 5 of this Agreement. In the event that any
provision set forth in the Non-Compete Agreement is violated, Employer shall
have the right, among other remedies, to demand forfeiture of any cash and
equity grants awarded or vested during the twelve (12) months prior to such
violation or declaration.

2.4. Benefits and Vacation. While employed by Employer, Employee shall be
allowed to participate, on the same basis generally as other executive level
employees of Employer, in all general and executive level employee benefit plans
and programs, including improvements or modifications of the same, which on the
Effective Date or thereafter are made available by Employer to all or
substantially all of Employer’s employees. Such benefits, plans, and programs
may include, without limitation, medical, health, vision and dental care, life
insurance, disability protection, deferred compensation and retirement plans.
Employer will furnish Employee two “demonstrator vehicles” of Employee’s choice.
Additional perquisites must be approved by the Board. Nothing in this Agreement
is to be construed or interpreted to provide greater rights, participation,
coverage, or benefits under such benefit plans or programs than provided to
similarly situated employees pursuant to the terms and conditions of such
benefit plans and programs. In addition, Employer may furnish to Employee
executive benefit plans and programs that are not generally available to all
other employees, including, without limitation, Employer’s Deferred Compensation
Plan, Executive Long-Term Disability Plan, and executive life insurance
programs.

2.5. Business Expenses. Employee shall be entitled to incur, and be reimbursed
for, all reasonable out-of-pocket business expenses incurred in the performance
of Employee’s duties on behalf of Employer. Employer shall reimburse Employee
for such expenses, in accordance with Employer’s policies regarding
reimbursement of expenses (which policies will comply with Treasury Regulation §
1.409A-3(i)(1)(iv)), subject to the Employee presenting appropriate supporting
documents regarding such expenses as required by such policies.

2.6. Benefit Obligations. Employer shall not by reason of this Section 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation or employee benefit program or plan,
so long as such actions are similarly applicable to other covered employees
generally. Moreover, unless specifically provided for in a written plan document
adopted by the Board or the Compensation Committee, none of the benefits or
arrangements described in this Section 2 shall be secured or funded in any way,
and each shall instead constitute an unfunded and unsecured promise to pay money
in the future exclusively from the general assets of Employer and its
subsidiaries and affiliates.

2.7. Taxes. Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.



3.   TERM OF THIS AGREEMENT, EFFECT OF EXPIRATION OF TERM, AND TERMINATION PRIOR
TO EXPIRATION OF TERM AND EFFECTS OF SUCH TERMINATION  

3.1. Term. The term of this Agreement shall commence on the Effective Date and
continue for three (3) years thereafter (the “Term”), unless earlier terminated
as provided for herein. The Agreement shall automatically renew for additional
terms of one year (“Subsequent Term(s)”) until either Employee or Company issues
a written notice of non-renewal. The notice of non-renewal shall be issued no
less than one year prior to conclusion of the Term or final Subsequent Term.
Upon termination of such employment by either Employer or Employee for any
reason whatsoever, (i) all compensation benefits to Employee shall cease and
terminate (except Employee shall be entitled to pro rata salary through the date
of such termination and all equity grants that have not vested prior to
termination will be vested upon successful satisfaction of post-employment
obligations), and (ii) Employee shall be entitled to a pro rata bonus through
the date of such termination, calculated in accordance with the Employer’s
Incentive Compensation Plan and paid in a single lump sum payment at the later
of (1) the first day of the seventh month following the Employee’s Separation
from Service (as defined in Section 3.12), or (2) March 15th of the year
following the year in which Separation from Service occurred, after the release
of earnings for the year in which Separation from Service occurred. Other than
payment of the pro rata salary and pro rata bonus as set forth in this
Section 3.1, subject to the following sentence, Employee shall not be entitled
to any other compensation as a result of voluntary or involuntary termination of
employment, except as otherwise provided herein. Employer shall have the option
of paying Employee for part or all of the oneyear notice period in lieu of
providing part or all of the notice. Any such payment in lieu of notice shall be
payable in a lump sum payment on the first day of the seventh month following
the Employee’s Separation from Service.

3.2. Termination by Employer. Notwithstanding any other provisions of this
Agreement, Employer shall have the right to terminate Employee’s employment
under this Agreement at any time, including during the Term, for any of the
following reasons:



  (i)   For “cause,” which, as used in this Section 3.2(i), shall mean any of
the following; (a) the Employee’s conviction or plea of nolo contendere to a
felony or a crime involving moral turpitude; (b) the Employee’s breach of any
material provision of either this Agreement, the Employee Handbook, Employer’s
Code of Conduct, or the Code of Ethics for Specified Officers of Employer signed
by Employee; (c) the Employee’s using for his own benefit any confidential or
proprietary information of Employer, or willfully divulging for his benefit such
information; (d) the Employee’s (1) fraud or (2) misappropriation or theft of
any of the Employer’s funds or property; or (e) the Employee’s willful refusal
to perform his duties or gross negligence, provided that Employer, before
terminating Employee under subsection (b) or (e) must first give written notice
to Employee of the nature of the alleged breach or refusal and must provide the
Employee with a minimum of fifteen (15) days to correct the problem and,
provided further, before terminating Employee for purported gross negligence
Employer must give written notice that explains the alleged gross negligence in
detail and must provide Employee with a minimum of twenty (20) days to correct
the problem, unless correction is inherently impossible;



  (ii)   For any other reason whatsoever, including termination without cause,
in the sole discretion of Employer’s Board of Directors;



  (iii)   Upon Employee’s death; or



  (iv)   Upon Employee’s becoming incapacitated by accident, sickness, or other
circumstance which in the reasonable opinion of a qualified doctor approved by
the Board renders him mentally or physically incapable of performing the
essential functions of Employee’s position, with or without reasonable
accommodation, and which will continue in the reasonable opinion of such doctor
for a period of not less than 180 days. If the Employee disagrees with the
determination, the Employee may appoint a doctor of his own choosing and if that
doctor reaches a determination different than that of the first doctor, the two
doctors shall mutually select a third doctor within ten (10) days and such third
doctor’s determination shall be deemed conclusive.

The termination of Employee’s employment shall constitute a “Termination for
Cause” if made pursuant to Section 3.2(i); the effect of such termination is
specified in Section 3.4.

The termination of Employee’s employment shall constitute an “Involuntary
Termination” if made pursuant to Section 3.2(ii); the effect of such termination
is specified in Section 3.5.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iii) as a result of Employee’s death is specified in Section 3.7.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iv) as a result of the Employee’s inability to perform the essential
functions of the position is specified in Section 3.8.

3.3. Termination by Employee. Notwithstanding any other provisions of this
Agreement, Employee shall have the right to terminate the employment
relationship under this Agreement at any time for any of the following reasons:



  (i)   A breach by Employer of any material provision of this Agreement or the
occurrence of a “Constructive Termination Event,” which shall be defined as
(a) the material failure by the Employer to pay the Employee’s compensation as
provided in this Agreement or a material diminution of the Employee’s base
salary or incentive compensation targets, (b) relocation without the Employee’s
prior written consent of the Employee’s primary employment location to a
location that is more than 50 miles from the location to which he was required
to report on the Effective Date, (c) a material diminution in the Employee’s
position, duties, responsibilities, reporting status, or authority, without the
Employee’s prior written consent, or (d) if the Employee is requested to perform
any illegal activity or to sign-off on any materially inappropriate financial
statement or acknowledgement, except that before exercising his right to
terminate the employment relationship pursuant to any of the provisions of this
subsection (i), the Employee must first give written notice to the Employer’s
Board of Directors of the circumstances purportedly giving rise to his right to
so terminate within 90 days of the initial existence of the Constructive
Termination Event and must provide the Employer with a minimum thirty (30) days
to correct the problem, unless correction is inherently impossible; provided,
however, that in the event of a Corporate Change (as defined below) in which
Employer either ceases to exist and its successor does not succeed to Employer’s
obligations under this Agreement by operation of law or Employer has sold or
otherwise disposed of substantially all its assets, if Employer’s successor
assumes in writing Employer’s obligations under this Agreement effective as of
the date of such Corporate Change, Employee shall not be entitled to resign for
the reasons described in Section 3.3(i) or 3.3(ii) and receive the compensation
and benefits described in Section 3.5 without a material breach by such
successor of this Agreement or a Constructive Termination Event or “Compensation
Reduction” (as defined below) occurring upon or following such Corporate Change.
Any termination of employment under this Section 3.3(i) must occur not later
than two years following the initial existence of the Constructive Termination
Event.



  (ii)   The involuntary material reduction of Employee’s base salary or
incentive compensation targets (other than a reduction in such targets applied
consistently to the Company’s other executive officers that is designed to
account for changes in relative EPS projections as a result of such Corporate
Change) within six (6) months after the occurrence of any Corporate Change
(defined below) (a “Compensation Reduction”) that is not cured by Employer or
its successor, as applicable, within thirty (30) days of receiving detailed
written notice of such event from Employee, which notice must be provided within
90 days of the initial existence of such Compensation Reduction. Any termination
of employment under this Section 3.3(ii) must occur not later than two years
following the initial existence of the Compensation Reduction. A “Corporate
Change” shall mean the first to occur of any of the following events: (1) an
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (each, a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either: (i) the then outstanding shares of common stock of Employer (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of Employer entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Employer (including without
limitation any public offering), other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from Employer; (B) any acquisition by Employer; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Person controlled by Employer; or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (1) of this definition of “Corporate Change”);
(2) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Employer (a
“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns Employer or all or substantially all of the Employer’s assets,
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, and (ii) no Person or group (other than Employer, any employee benefit
plan (or related trust) sponsored or maintained by Employer, by any entity
controlled by Employer, or by such entity resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock of the entity resulting
from such Corporate Transaction or the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed with respect to
Employer prior to the Corporate Transaction or (3) the approval by the
stockholders of Employer of a complete liquidation or dissolution of Employer,
other than to a corporation pursuant to a transaction which would comply with
clauses (i) and (ii) of subsection (2) of this definition of “Corporate Change,”
assuming for this purpose that such transaction were a Corporate Transaction.
Any such Corporate Change must also constitute a change in control as such
phrase is defined in section 409A(a)(2)(A)(v) of the Internal Revenue Code of
1986, as amended (the “Code”) and the guidance issued thereunder, including
consideration of all applicable attribution of ownership rules under section 318
of the Code to the extent required by any guidance under section 409A of the
Code; or



  (iii)   For any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee shall constitute an
“Involuntary Termination” if made pursuant to Section 3.3(i) or 3.3(ii); the
effect of such termination is specified in Section 3.5. The termination of
Employee’s employment by Employee shall constitute a “Voluntary Termination” if
made pursuant to Section 3.3(iii); the effect of such termination is specified
in Section 3.4.

3.4. Payments Upon Voluntary Termination and Termination for Cause. Upon a
“Voluntary Termination” of the employment relationship during the Term by
Employee pursuant to Section 3.3(iii), or for “cause” by Employer pursuant to
Section 3.2(i), all compensation and benefits for Employee shall cease and
terminate as of the date of termination. Employee shall be entitled to pro rata
salary, accrued but unpaid vacation (pursuant to the applicable vacation policy)
and reimbursement of expenses actually incurred through the date of such
termination subject to Section 2.5 (the “Accrued Entitlements”), but Employee
shall not be entitled to any bonuses with respect to the operations of Employer,
its subsidiaries and/or affiliates for the calendar year in which Employee’s
employment with Employer is terminated. Employee will be entitled to the use of
the “demonstrator vehicles” provided pursuant to Section 2.4 for 30 days
following date of termination; provided, however, that the taxable benefit to
the Employee does not exceed the limit set forth in section 402(g)(1)(B) of the
Code in the calendar year of the Employee’s Separation from Service with
Employer.

3.5. Payments Upon Involuntary Termination.



  (i)   Upon an Involuntary Termination of the employment relationship during
the Term by Employer pursuant to Section 3.2(ii) or by Employee pursuant to
Section 3.3(i), in addition to the Accrued Entitlements, Employee shall be
entitled, in consideration of Employee’s continuing obligations hereunder after
such termination (including, without limitation, Employee’s non-competition
obligations as set forth in the Non-Compete Agreement), to receive a payment in
an amount equal to Employee’s base salary determined pursuant to Section 2.1 and
as in effect immediately prior to the Involuntary Termination, divided by twelve
(12) and multiplied by the greater of (i) twelve (12) months or (ii) the number
of months remaining in the Term, payable in a single lump sum payment on the
first day of the seventh month following the Employee’s Separation from Service.
Employee shall also be entitled to a pro-rated bonus (based on termination
date), calculated in accordance with the Employer’s Annual Incentive
Compensation Program and paid in a single lump sum payment at the later of
(1) the first day of the seventh month following the Employee’s Separation from
Service, or (2) March 15th of the year following the year in which Separation
from Service occurred, after the release of earnings for the performance period
in which the services giving rise to such bonus award were performed.



  (ii)   Upon an Involuntary Termination of the employment relationship by
Employee pursuant to Section 3.3(ii), in addition to the Accrued Entitlements,
Employee shall be entitled, in consideration of Employee’s continuing
obligations hereunder after such termination (including, without limitation,
Employee’s non-competition obligations as set forth in the Non-Compete
Agreement), to receive a payment in an amount equal to Employee’s base salary
determined pursuant to Section 2.1 and as in effect immediately prior to the
Involuntary Termination, divided by twelve (12) and multiplied by thirty
(30) months, payable in a single lump sum payment on the first day of the
seventh month following the Employee’s Separation from Service.



  (iii)   In the event of an Involuntary Termination pursuant to
Sections 3.2(ii), 3.3(i) or 3.3(ii), all Restricted Stock and stock options
granted to Employee shall become 100% vested, the exercise of which shall
continue to be permitted as if Employee’s employment had continued for the full
Term. Employee will be entitled to a pro-rated bonus (based on termination
date), calculated in accordance with the Employer’s Annual Incentive
Compensation Program and paid in a single lump sum payment at the later of
(1) the first day of the seventh month following the Employee’s Separation from
Service, or (2) March 15th of the year following the year in which Separation
from Service occurred, after the release of earnings for the performance period
in which the services giving rise to such bonus award were performed. The
Employee will also be eligible for use of the “demonstrator vehicles” provided
pursuant to Section 2.4 for six months following the Separation from Service;
provided, however, that the taxable benefit to the Employee does not exceed the
limit set forth in section 402(g)(1)(B) of the Code in the calendar year of the
Employee’s Separation from Service with the Employer.



  (iv)   In the event of an Involuntary Termination pursuant to Section 3.3(ii),
if it shall be determined by the IRS that any payment or distribution by the
Employer to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties are
incurred by the Employee with respect to such excise tax (such excise tax,
together with interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employer shall reimburse Employee for reasonable
costs incurred by Employee disputing such determination, up to the amount of
$100,000; provided, however, Employer shall not be required to pay any Excise
Tax on behalf of Employee.



  (v)   Employee shall not be under any duty or obligation to seek or accept
other employment following Involuntary Termination and the amounts due Employee
hereunder shall not be reduced or suspended if Employee accepts subsequent
employment. The rights and liabilities of Employer and Employee regarding
entitlement to vesting of all Restricted Stock and stock options, shall be
conditioned and dependent on the Employee’s consent and agreement to the
promises set forth in the Non-Compete Agreement and Section 5 of this Agreement,
and governed by respective plan documents and agreements and to the
enforceability of such covenants stated therein.

3.6. Covenant Not to Sue. Employee shall not sue or lodge any claim, demand or
cause of action against Employer based on Involuntary Termination for any monies
other than those specified in Section 3.5. If Employee breaches this covenant,
Employer, and its subsidiaries and affiliates shall be entitled to recover from
Employee all sums expended by Employer, and its subsidiaries and affiliates
(including costs and attorneys’ fees) in connection with such suit, claim,
demand or cause of action. Employer and its subsidiaries and affiliates shall
not be entitled to offset any of the amounts specified in the immediately
preceding sentence against amounts otherwise owing by Employer and its
subsidiaries and affiliates to Employee prior to a final determination under the
terms of the arbitration provisions of this Agreement that Employee has breached
the covenant contained in this Section 3.6.

3.7. Payments Upon Employee’s Death. Upon termination of the employment
relationship as a result of Employee’s death (i) Employee’s heirs,
administrators, or legatees shall be entitled to Employee’s Accrued Entitlements
through the date of such termination, and Employee’s heirs, administrators, or
legatees shall be entitled to a pro-rated bonus (based on date of death),
calculated in accordance with the Employer’s Annual Incentive Compensation
Program and paid on or before March 15th of the year following the year in which
such termination occurred, after the release of earnings for the performance
period in which the services giving rise to such bonus award were performed; and
(ii) all Restricted Stock and stock options granted to Employee shall become
100% vested. Employee’s surviving spouse will be eligible for the use of one
“demonstrator vehicle” provided pursuant to Section 2.4 for 12 months from date
of death of Employee.

3.8. Payments Upon Employee’s Incapacity. Upon termination of the employment
relationship as a result of Employee’s incapacity pursuant to Section 3.2(iv):
(i) Employee shall be entitled to his Accrued Entitlements through the date of
such termination, and Employee shall be entitled to a pro-rated bonus (based on
date of disability), calculated in accordance with the Employer’s Annual
Incentive Compensation Program and paid in a single lump sum payment at the
later of (1) the first day of the seventh month following the Employee’s
Separation from Service, or (2) March 15th of the year following the year in
which Separation from Service occurred, after the release of earnings for the
performance period in which the services giving rise to such bonus award were
performed; and (ii) all Restricted Stock and stock options granted to Employee
shall become 100% vested. The Employee would also be eligible for use of one
“demonstrator vehicle” provided pursuant to Section 2.4 for six months from date
of disability; provided, however, that the taxable benefit to the Employee does
not exceed the limit set forth in section 402(g)(1)(B) of the Code.

3.9. Right of Set-Off. In all cases, the compensation and benefits payable to
Employee under this Agreement upon Separation from Service shall be reduced and
offset by any amounts to which Employee may otherwise be entitled; however, this
severance is in lieu of any other severance he is now or hereafter entitled to
receive (excluding any pension, retirement and profit sharing plans of Employer
that may be in effect from time to time) (“Other Severance”). However, in the
event this Section 3.9 would result in a substitution for a payment of deferred
compensation otherwise payable pursuant to this Agreement within the meaning of
Treasury Regulation § 1.409A-3(f) and an impermissible change in the timing of
the payment of deferred compensation pursuant to Section 409A of the Code and
the guidance promulgated pursuant thereto, then no amounts payable pursuant to
this Agreement will be reduced and instead such Other Severance to which the
Employee would be entitled shall be forfeited.

3.10. Continuation of Certain Obligations. Termination of the employment
relationship shall not terminate those obligations imposed by this Agreement
which are continuing in nature, including, without limitation, Employee’s
obligations of confidentiality, non-competition and Employee’s continuing
obligations with respect to business opportunities that had been entrusted to
Employee by Employer during the employment relationship.

3.11. Scope of Agreement. This Agreement shall govern the rights and obligations
of Employer and Employee with respect to Employee’s salary and other perquisites
of employment.

3.12. Certain Tax Considerations. Any references in this Agreement to a
“termination,” “termination of employment,” “date of termination” or similar
reference to the cessation of services for the Employer shall be interpreted to
mean a “separation from service” from the Employer and affiliates within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) and Treasury Regulation § 1.409A-1(h) (a “Separation from
Service”). This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code, and Employee shall
not, directly or indirectly, designate the taxable year of a payment made under
this Agreement. The portion of any payment under this Agreement that is not a
“deferral of compensation” and is paid within the “short-term deferral period”
within the meaning of Treasury Regulation § 1.409A-1(b)(4) shall be treated as a
short term deferral and not aggregated with other plans or payments. Any other
portion of the payment that does not meet the short-term deferral requirement
shall, to the maximum extent possible, be deemed to satisfy the exception from
Treasury Regulation § 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and
shall not be aggregated with any other payment. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. Any amount that is a short-term deferral within the
meaning of Treasury Regulation § 1.409A-1(b)(4), or within the involuntary
separation pay limit under Treasury Regulation § 1.409A-1(b)(9)(iii)(A) shall be
treated as a separate payment. Payment dates provided for in this Agreement
shall be deemed to be timely paid if paid within any additional time for payment
following the specified payment date as is permitted under Section 409A of the
Code and the regulations promulgated thereunder. To the extent that any payments
or reimbursements provided to Employee under this Agreement are deemed to
constitute deferred compensation to Employee, such amounts shall be paid or
reimbursed by the deadline for payment or reimbursement specified in this
Agreement but, if not so specified, reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any payments or expense reimbursements that constitute deferred
compensation in one year shall not affect the amount of payments or expense
reimbursements constituting deferred compensation that are eligible for payment
or reimbursement in any subsequent year, and Employee’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit. In addition, notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any severance payments or benefits payable under Section 3 hereof,
shall be paid to Executive during the 6-month period following Executive’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first day of the
seventh month following the end of such 6-month period (or such earlier date
upon which such amount can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of Executive’s
death), the Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period.

3.13. Medical Coverage Continuation. In the event of the termination of
Employee’s employment relationship by Employer pursuant to Section 3.2 for any
reason other than “cause” (as defined in Section 3.2(i)) or by Employee pursuant
to Section 3.3(i) or 3.3(ii), Employer shall provide Employee and, if he is
married on the date of such termination, his spouse, to the extent that they
were covered under Employer’s group medical benefits program for active
employees (the “Employer Medical Plan”) at the date of termination, continued
coverage under the Employer Medical Plan until the earliest to occur of the
following events: (i) the Employee or his spouse receives substantially
comparable coverage and benefits under the plans and programs of a subsequent
employer, (ii) the later of the death of Employee or, if applicable, his spouse
or (iii) the expiration of the 36 month period beginning on July 1, 2015.
Notwithstanding the foregoing, at Employer’s election, and for all or part of
the coverage duration described in the preceding sentence, Employer may provide
such continued medical coverage under an insured arrangement that is purchased
from a third party and that provides coverage substantially comparable to that
provided at the time of Employee’s termination to active employees under the
Employer Medical Plan. Employee or, after his death, Employee’s spouse (if
applicable) shall pay for the full cost of such coverage at the time such
coverage is provided and Employer shall reimburse Employee or, after his death,
Employee’s spouse (if applicable) at a rate of 140% of the actual cost incurred
on or within 10 days following the first day of each calendar quarter with
respect to amounts paid by Employee and/or his spouse (if applicable) during the
immediately preceding calendar quarter; provided, however, that amount of such
reimbursement for each month of medical coverage provided under this
Section 3.13 shall not exceed 140% of the then-applicable monthly cost of COBRA
continuation coverage for Employee (and/or his spouse, as applicable) under the
Employer Medical Plan per month; and provided, further, however, that to the
extent that such benefit and any other miscellaneous separation pay benefits
subject to Section 409A of the Code that are provided during the first six
months following Employee’s termination of employment (for reasons other than
Employee’s death) exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code for the year in which such termination occurs, Employer shall
reimburse Employee for 140% of the actual cost incurred for such coverage,
subject to the limitation described above, for such six month period on the
first day following the expiration of such six month period or within five days
thereafter.



4.   UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS

4.1. Compliance with Foreign Corrupt Practices Act. Employee shall at all times
comply with United States laws applicable to Employee’s actions on behalf of
Employer and its subsidiaries and affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes. If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in Employer or any of its subsidiaries
having civil or criminal liability or responsibility under the FCPA or other
applicable United States law, such action or finding shall constitute “cause”
for termination under this Agreement in accordance with Section 3.2(i) unless
the Board determines that the actions found to be in violation of the FCPA or
other applicable United States law were taken in good faith and in compliance
with all applicable policies of Employer. The rights afforded Employer under
this provision are in addition to any and all rights and remedies otherwise
afforded by the law.



5.   OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1. Promise to Provide Confidential and Proprietary Information. Employer owns
certain confidential and proprietary information and trade secrets which it
hereby promises to provide to Employee for the purpose of carrying out his
employment responsibilities hereunder. Furthermore, Employer promises to provide
Employee with confidential and proprietary information and trade secrets
regarding Employer and its subsidiaries and affiliates, in order to assist
Employee in satisfying his obligations hereunder. In addition, Employer promises
to provide Employee with specialized training including orientation, sales and
financial information, and computer and systems training.

5.2. Return of Proprietary Material. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by Employer (whether
during business hours or otherwise and whether on Employer’s premises or
otherwise) which relate to Employer’s or any of its subsidiaries’ or affiliates’
businesses, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.

5.3. Nondisclosure of Confidential Information. Except as required by law or
process, and in consideration for the promises contained in Section 5.1 above,
Employee promises that he will not, at any time during or after his employment
by Employer, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or its subsidiaries or affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its subsidiaries and affiliates. Employee also agrees to preserve and protect
the confidentiality of such third party confidential information and trade
secrets to the same extent, and on the same basis, as Employer’s or any of its
subsidiaries’ or affiliates’ confidential business information and trade
secrets.

5.4. Ownership of Copyrighted Works. If, during Employee’s employment by
Employer, Employee creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s, or any of its
subsidiaries’ or affiliates’ businesses, products, or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on Employer’s or any of its
subsidiaries’ or affiliates’ premises or otherwise), Employer shall be deemed
the author of such work if the work is prepared by Employee in the scope of his
employment; or, if the work is not prepared by Employee within the scope of his
employment, but is specially ordered by Employer or any of its subsidiaries or
affiliates as a contribution to a collective work, as a part of a motion picture
or other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer or any of its subsidiaries or affiliates
shall be the author of the work. If such work is neither prepared by Employee
within the scope of his employment, nor a work specially ordered that is deemed
to be a work made for hire, then Employee hereby agrees to assign, and by these
presents does assign, to Employer all of Employee’s worldwide right, title, and
interest in and to such work and all rights of copyright therein.

5.5. Protection of Proprietary Material. Both during the period of Employee’s
employment by Employer and thereafter, Employee shall assist Employer, or any of
its subsidiaries or affiliates and their nominees, at any time, in the
protection of Employer’s or any of its subsidiaries’ or affiliates’ worldwide
right, title, and interest in and to information, ideas, concepts, improvements,
discoveries, and inventions, and its copyrighted works, including without
limitation, the execution of all formal assignment documents requested by
Employer or any of its subsidiaries or affiliates or their nominees and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.



6.   MISCELLANEOUS

6.1. Definition of “Affiliates” and “Affiliated.” For purposes of this Agreement
the terms “affiliates” or “affiliated” means an entity who directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Employer.

6.2. Prohibition of Publication of Certain Information. Except as required by
law or process, Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Employer or any of its subsidiaries’ or affiliates’
directors, officers, employees, agents or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about Employer or any of its subsidiaries’ or affiliates’ business affairs,
officers, employees, agents, or representatives; or that constitute an intrusion
into the seclusion or private lives of Employer or any of its subsidiaries’ or
affiliates’ directors, officers, employees, agents, or representatives; or that
give rise to unreasonable publicity about the private lives of Employer or any
of its subsidiaries’ or affiliates’ officers, employees, agents, or
representatives; or that place Employer or its subsidiaries’ or affiliates’
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer or any of its subsidiaries’ or affiliates’ or its officers, employees,
agents, or representatives. Except as required by law or process, the Employer
shall refrain, and shall use its best efforts to assure that its directors,
officers, employees, agents and representatives, and its subsidiaries and
affiliates and their directors, officers, employees, agents and representatives,
shall refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any untrue oral or written statements
about the Employee that are slanderous, libelous, or defamatory; or that
disclose private or confidential information about the Employee; or that
constitute an intrusion into the seclusion or private life of the Employee; or
that give rise to unreasonable publicity about the private life of the Employee;
or that place the Employee in a false light before the public.

6.3. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Employer to:

Group 1 Automotive, Inc.

800 Gessner, Suite 500

Houston, TX 77024
Attn: Chairman of the Board

With a copy to:

      Fisher & Phillips LLP
333 Clay Street

Suite 4000
 
Houston, Texas 77002

Attn:
  Steve Roppolo

      Group 1 Automotive, Inc.
800 Gessner, Suite 500
Houston, TX 77024

Attn:
  General Counsel

      Group 1 Automotive, Inc.
800 Gessner, Suite 500
Houston, TX 77024

Attn:
  Chairman of Compensation Committee

If to Employee:

Earl J. Hesterberg

At the address specified in the Company’s personnel records

With a copy to:

      Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street

44th Floor
Houston, TX 77002
Attn:
 

Christine LaFollette

Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

6.4. Governing Law. This Agreement shall be governed in all respects by the law
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.

6.5. No Waiver. No failure by either party hereto at anytime to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

6.6. Severability. It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

6.7. Arbitration. The Parties agree that any claim, dispute, and/or controversy
that they may have arising from, related to, or having any relationship or
connection whatsoever with this Agreement, Employee’s employment, or other
association with the Company, shall be submitted to and determined exclusively
by binding arbitration under the Federal Arbitration Act. In addition to any
other requirements imposed by law, the arbitrator selected shall be a retired
Judge, or otherwise qualified individual to whom the parties mutually agree, and
shall be subject to disqualification on the same grounds as would apply to a
Judge. The arbitrator shall apply the Federal Rules of Civil Procedure and
Evidence, including all rules of pleading, discovery, evidence and all rights to
resolution of the dispute by means of motions for summary judgment and judgment
on the pleadings. Resolution of the dispute shall be based solely upon the law
governing the claims and defenses pleaded, and the arbitrator may not invoke any
basis (including but not limited to, notions of “just cause”) other than such
controlling law. This Agreement shall not prevent the Parties from obtaining
provisional remedies in court to the extent permitted by Texas law (either
before the commencement of or during the arbitration process), pending final
resolution of the dispute pursuant to this Agreement. The arbitrator shall have
the immunity of a judicial officer from civil liability when acting in the
capacity of an arbitrator, which immunity supplements any other existing
immunity. Likewise, all communications during or in connection with the
arbitration proceedings are privileged. Awards shall include the arbitrator’s
written reasoned opinion.

6.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Employer, its subsidiaries and affiliates and any other person,
association, or entity which may hereafter acquire or succeed to all or a
portion of the business or assets of Employer by any means whether direct or
indirect, by purchase, merger, consolidation, or otherwise. Employee’s rights
and obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by Employee
without the prior written consent of Employer. Notwithstanding anything to the
contrary in this Section 6.8 or elsewhere in the Agreement, in the event of the
Employee’s death after becoming entitled to receipt of any payment or benefit,
but before receiving all such payments or benefits, the remaining payments shall
be made to the Employee’s survivors or estate and the remaining benefits shall
be provided to his widow or other survivors to the same extent and in the same
manner as if he were still alive.

6.9. Entire Agreement. Except as provided in (1) written company policies
promulgated by Employer dealing with issues such as securities trading, business
ethics, governmental affairs and political contributions, consulting fees,
commissions and other payments, compliance with law, investments and outside
business interests as officers and employees, reporting responsibilities,
administrative compliance, and the like, (2) the written benefits, plans, and
programs referenced in Section 2.3, (3) any signed written agreements
contemporaneously or hereafter executed by Employer and Employee, (4) the
Non-Compete Agreement or (5) any award agreements under Employer’s 1996 Stock
Incentive Plan, 2007 Long Term Incentive Plan, or 2014 Long Term Incentive Plan
entered into by Employer and Employee prior to the Effective Date, this
Agreement constitutes the entire agreement of the parties with regard to such
subject matters, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to such subject
matters and replaces and merges previous agreements and discussions pertaining
to the employment relationship between Employer and Employee, including, without
limitation, the Prior Employment Agreement.

6.10. Headings. The headings contained in this Agreement are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

6.11. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties hereto.

6.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

DATE:       May 19, 2015       GROUP 1 AUTOMOTIVE, INC.

By: /s/ Max P. Watson, Jr.      
Name: Max P. Watson, Jr.
Title: Chairman, Compensation Committee


DATE:       May 19, 2015       /s/ Earl J. Hesterberg     
EARL J. HESTERBERG

